Citation Nr: 1124732	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bladder disability.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, in pertinent part, the RO declined to reopen the claims for service connection for bladder and kidney disabilities.  The Veteran perfected appeals as to those issues.  In an April 2010 Board decision, the claims for service connection for bladder and kidney disabilities were reopened and remanded for further development.  With respect to these claims, decided herein, the Board finds that the Appeals Management Center (AMC) substantially complied with the April 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

According to a VA Form-9, received in March 2009, the Veteran checked the box indicating he wanted a BVA hearing at a local VA office before a Member (now referred to as Veterans Law Judge) of the BVA.  However, in April 2009, the Veteran indicated that he no longer wanted a hearing.  Nevertheless, according to an October 2009 statement, the Veteran's representative stated that any and all additional evidence will be presented at the time of the BVA hearing.  To clarify whether the Veteran wanted a hearing, the Board sent a March 2010 letter to the Veteran, and in the following month, he indicated that he did not wish to appear at a hearing and asked that his case be considered on the evidence of record.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that the Veteran has an acquired bladder disability that was incurred in service or is otherwise related to his active duty. 

2.  A clear preponderance of the evidence is against a finding that the Veteran has an acquired kidney disability that was incurred in service or is otherwise related to his active duty. 
CONCLUSIONS OF LAW

1.  An acquired bladder disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 

2.  An acquired kidney disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the claims folder reveals compliance with VCAA.  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2007, prior to the unfavorable rating decision dated in July 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the January 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice with regard to his service connection claim, such that there is no error in the content of VCAA notice.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and VA and private treatment records.  The Veteran also had a VA examination, pertinent to his claims on appeal, in July 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The July 2010 VA examination is fully adequate; moreover, there is no allegation of inadequacy by either the Veteran or his representative.  Neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  In fact, in his SSOC Notice Response dated in April 2011 the Veteran indicated that he has no other information or evidence to submit.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

II.  Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

As indicated, the Veteran is seeking service connection for disabilities of the bladder and kidneys.  He currently has been diagnosed with a neurogenic bladder, recurrent urinary tract infections, chronic left kidney disease, and Grade I pyelocalectrasis of the right kidney.  When he filed service connection claims for bladder and kidney disabilities in December 1989, he indicated that he has kidney disease due to nerve damage to the bladder.  Thereafter, in October 2006, the Veteran indicated that he wished to open new service connection claims for bladder and kidney disabilities, noting that his "service medical records should show this because of an accident in Viet Nam."  During the July 2010 VA examination, he reported that he believes that his disabilities are related to exposure to Agent Orange while serving in Vietnam.

Service treatment records do not reflect bladder or kidney disability.  They do however show the Veteran had urinary complaints as shown on a service treatment record dated in October 1974.  A urinanalysis done at that time showed lots of debris; the impression was prostatitis.  In a follow-up examination two days later, the Veteran complained that he still had burning and infrequent urination.  He also complained of not being able to urinate more often than two times per day.  Tests revealed he had a normal urinanalysis.  The impression was prostatitis resolving.  There are no other visits for bladder or urinary-related symptoms in the service treatment records during active duty.  In addition, urinanalysis done in October 1972 and April 1975 revealed normal findings.

On clinical evaluation, at his annual medical examination in April 1975, there were no abnormalities of the bladder or kidneys.  On his February 1977 Report of Medical History at the time of separation from service the Veteran indicated that he did not have frequent or painful urination, bed wetting, kidney stone, or blood in urine.  Also, the separation examination report shows that the genitourinary or GU box was checked as normal with no frequent or painful urination and examination revealed the Veteran had a normal prostate.

Post-service, in April 1982, the Veteran had a VA medical examination.  He reported that he had lost time from work due to certain disorders, which included his bladder and kidneys.  In reporting his history, he disclosed to VA examiner that he went to his doctor for a kidney infection but no infection was found.  He was referred to a specialist who had treated him the past three years.  The Veteran further reported that since his last evaluation in 1978, he had been an inpatient on two occasions at a local hospital for evaluation and treatment for an unknown kidney disorder.  There was no diagnosis rendered with regard to the bladder or kidneys at this VA examination.  

Private treatment records dated from 1990 to 1994 show the Veteran was treated for bladder and kidney disorders.  In one such record, dated in December 1990, Dr. WMP, noted, "Follow up neurogenic bladder dysfunction secondary to sacral agenesis."  It was also noted that the Veteran continued to have recurrent urinary tract infections.

VA outpatient treatment records dated in 1989 show assessments of recurrent urinary tract infection.  A January 1990 VA urology clinic progress note, reveals a diagnosis of neurogenic bladder.  A March 1990 radiology report reveals kidney disease and a significantly enlarged bladder consistent with the clinical history of neurogenic bladder.  

VA compensation examination to evaluate the Veteran's bladder and kidney disabilities was conducted in July 2010.  The examiner noted review of the claims folder.  In reporting the medical history of his bladder and kidney disabilities, the examiner noted that the Veteran was extremely vague and reported that he has poor memory about the details of his bladder and kidney symptoms during active duty.  He stated that he thinks that he initially had bladder problems while in Germany in approximately 1975 and that he went in to be seen because of a sensation of his bladder feeling full and mild dysuria with low-grade fever.  The Veteran thinks that he was treated with antibiotics and that he was seen on several occasions for similar symptoms.  He reported that after military discharge he continued to have symptoms of occasional urinary hesitancy and a sensation that he was not completely emptying his bladder and he reports that he was seen for such symptoms at a private medical facility in approximately 1978.  He reported that he was told that his bladder was large and not contracting due to "no nerves."  He was also told that his kidneys were not functioning normally on either side.  He stated that he was also told that the problem of "no nerves" was of unknown etiology but sometimes can be due to old spine injuries, and he does not remember having any past spine injuries.  The Veteran also reported that he believes that his bladder dysfunction could be related to Agent Orange exposure which he reports he was exposed to frequently while in Vietnam.  The Veteran reported that he performs self-catheterizations three to four times a day and has done so for the past 30 years.  He stated that he never voids urine on his own without the use of a catheter.  Following examination, the examiner diagnosed flaccid neurogenic bladder due to sacral agenesis requiring daily self-catheterizations, with recurrent urinary tract infections and grade one pyelocaliectasis of the right kidney and nonfunctioning left kidney due to congenital kidney dysplasia.

The examiner opined that it was less likely that the Veteran had any kidney or bladder disability related to his active service.  The examiner reasoned that the Veteran's neurogenic bladder was due to sacral agenesis, which is a congenital condition and present since birth.  The Veteran's nonfunctioning left kidney is due to congenital dysplasia and present since birth.  He stated that there is no evidence in the Veteran's service treatment records of any injuries which would cause kidney abnormalities or bladder dysfunction.  The Veteran's urinary symptoms which occurred in October of 1974 were consistent with prostatitis, including a tender prostate on examination and resolution of the symptoms after antibiotics.  The examiner explained that prostatitis can give prostate swelling with transient difficulty passing urine.  He stated further that at the physical examination conducted in October 1976, and the separation examination done in February 1977, there was no indication of any residual urinary symptoms.  This would indicate that the symptoms in October 1974 had resolved with the antibiotic treatment which would be consistent with prostatitis.  If the October 1974 urinary symptoms had been due to neurogenic bladder, or if the prostatitis had aggravated a pre-existing condition of a neurogenic bladder, it would be anticipated that the Veteran's symptoms would have been persistent and unresponsive to the antibiotic and still present at the time of this medical examinations in 1976 and 1977.

On review of the evidence of record, the Board finds service connection for bladder and kidney disability is not warranted.  The basis for this determination is found in the evidence of record, which shows there are no findings in the Veteran's service treatment records of any injury or disease which would cause kidney or bladder disability.  There were no findings of bladder or kidney disability in service.  Further, the Veteran's February 1977 medical examination and history reports at separation from service are negative for any bladder and kidney disorder.  In addition, it is not shown that the Veteran currently had chronic, acquired kidney or bladder disability that is related to active service.

The VA examiner who conducted a thorough examination in July 2010 opined that the Veteran did not have an acquired bladder or kidney disability that was related to his active service.  In fact, it was concluded that bladder and kidney problems were due to congenital defects and not acquired disability.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2010); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).  It is noted that there is no opinion to the contrary of record.  The Board finds this opinion adequate for evaluation purposes and highly probative.  Specifically, the examiner reviewed the claims folder, interviewed the Veteran, conducted a detailed examination, and provided sound reasoning for his opinion.  In addition, the VA examiner discussed the evidence of record in detail, including service and private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting 

that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

The Board acknowledges the Veteran's assertion that his bladder and kidney disabilities are as a result of his military service in that after military discharge he continued to have symptoms of occasional urinary hesitancy and a sensation that he was not completely emptying his bladder.  In adjudicating this claim, the Board must assess the Veteran's competency and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible.  While the Veteran is competent to describe urinary problems that continued since service, his claim is not consistent with other evidence of record.  In a Report of Medical History in 1977, the Veteran denied urinary problems and the 2010 VA examiner noted that the Veteran conceded poor memory regarding any bladder and kidney problems during active duty.  His current statements are not credible evidence of continuity of symptoms.  

Although the Veteran is competent to report observable symptoms he previously or currently has, he is not competent to render an opinion as to the medical etiology of his current disorders, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr, 21 Vet. App. 303, the Court, citing Layno, 6 Vet. App. at 467-69, emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the  proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson).  Therefore, his opinion that he has current bladder and kidney disability that is related to symptoms exhibited in service is of little probative value.  

Here, the Veteran's lay contentions are outweighed by the highly probative opinion of VA examiner, who concluded that the Veteran did not have current acquired bladder or kidney disability that was related to active duty.  Further, VA examiner explained that the urinary symptoms that the Veteran experienced in service were consistent with prostatitis that was acute and transitory.  Prostatitis as shown in service was treated and resolved as there were no findings of such on evaluation at separation from service.  

The Veteran claims that his bladder dysfunction could be related to Agent Orange exposure which he reports he was exposed to frequently during service in Vietnam.  In that regard, the regulation provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The Veteran's claimed disabilities of the bladder and kidney are not among the disorders for which service connection may be presumed based on such exposure.  Id.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bladder and kidney disability, therefore there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a bladder disability is denied.

Service connection for a kidney disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


